                                                                            ii S.DiST-iJ' i.
                                                                             ■ /xU"'.
                       IN THE UNITED STATES DISTRICT COURT
                                                                            2013 DEC 12 PH
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                            CLERK..^^,
                                     DUBLIN DIVISION                             50.11

DARRELL D. CROSS,

              Plaintiff,

                                                           CV 319-068


SABRIYA GRIFFIN and CHEVEN
BERNARD KING,JR.,

              Defendants.




                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which objections have been filed. (Doc.

no. 22.) Plaintiff also filed a "Motion for Disposition Within 28 U.S.C. § 6361(a)(b)" and

"Motion for Rehearing" after the Magistrate Judge's R&R was entered. (Doc. nos. 21,23-1.)

Plaintiff does not offer any new information, evidence, or argument that warrants a deviation

from the Magistrate Judge's recommendation. Further, Plaintiffs recently filed motions

have no merit and are largely illegible as with Plaintiffs other filings.

       Accordingly, the Court OVERRULES the objections, ADOPTS the Report and

Recommendation of the Magistrate Judge as its opinion, DENIES AS MOOT Plaintiffs

remaining motions,(doc. nos. 11, 14-16), DENIES Plaintiffs recently filed motions,(doc.
nos. 21, 23-1), DISMISSES this case,^d CLOSES this civil action.

                   lis
      SO ORDERED this     /^ day of December,^19,at Augusta, Ge^rgl




                                       UNITED STATES DISTRICT JUDGE
